significant index number internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to qp-e ep t date apr legend company m plan x dear this is in response to a request for a private letter tuling dated date as supplemented by letters dated date and date submitted on your behalf by your authorized representative with respect to the federal_income_tax consequences of transactions described below involving plan x in support of your request your authorized representative has submitted the following facts and representations company m maintains plan x an employee_stock_ownership_plan esop which is intended to be qualified under sec_401 of the internal_revenue_code and to meet the requirements of sec_4975 of the code plan x is designed to invest primarily in company m securities which consist of common_stock in company m borrowed funds from unrelated lenders and loaned the entire proceeds to plan x the exempt loan the exempt loan is intended to meet the requirements of code sec_4975 plan x used the proceeds of the exempt loan to acquire common_stock at a price of dollar_figure per share which was placed in the plan x suspense_account for release and allocation in proportion to the payment of principal and interest on the exempt loan as of december the value per share of company m stock was dollar_figure per share as of date there were approximately million shares remaining in the plan x suspense_account page company m currently calculates annual_additions based on the pro-rata share of cash contributions made to plan x to make principal and interest payments on the exempt loan these cash contributions reflect the purchase_price of the shares held in the suspense_account since the current fair_market_value of the shares in suspense is less than their purchase_price annual_additions currently exceed the fair_market_value of the shares upon allocation to participant accounts to alleviate this situation company m proposes to amend plan x to provide that in the case of shares of company m stock released from suspense and allocated to the esop account of a participant for a particular plan_year company m shall determine for such year that an annual_addition will be calculated on the basis of the fair_market_value of shares of company m stock so released and allocated such fair_market_value to be based on the valuation as of the valuation_date immediately preceding the plan_year in respect of which the release and allocation are made if the annual_addition as so calculated is lower than the annual_addition calculated on the basis of company m contributions the amendment is effective for limitation years beginning after date company m further proposes to continue to deduct the full amount of the cash contributions actually paid to plan x subject_to the limits of code sec_404 based on the foregoing facts and representations rulings to the following effect are requested the determination of annual_additions on the basis of the fair_market_value of the shares released from suspense will not cause plan x to fail to meet the requirements of code sec_401 and sec_415 the calculation of annual_additions based on the current fair_market_value of shares released from suspense will not affect company m’s deduction under code sec_404 for cash contributions to plan x with respect to ruling_request one code sec_401 provides that a qualified_plan may not provide for benefits or contributions in excess of the limitations set forth in sec_415 code sec_415 provides that contributions and other additions under a defined_contribution_plan with respect to a participant for any taxable_year may not exceed the limitation of subsection c sec_415 provides that contributions and other additions with respect to a participant when expressed as an annual_addition shall not exceed certain specified limits sec_415 defines annual_addition as the sum for any year of employer contributions the employee contributions and forfeitures sec_1 g of the income_tax regulations sets for the special rules for esops sec_1 g provides in pertinent part that for purposes of applying the limitations of sec_415 of the code and sec_1 of the regulations the amount of employer contributions which is considered an annual_addition for the limitation_year is calculated with respect to employer contributions of both principal and interest used to repay the exempt loan for that limitation_year sec_54_4975-11 of the excise_tax regulations provides that an esop will not fail to meet the requirements of sec_401 merely because annual_additions under section page c are calculated with respect to employer contributions used to repay an exempt loan rather than with respect to securities allocated to participants in this case plan x currently uses the pro-rata share of employer contributions to calculate annual_additions in accordance with the proposed amendment plan x will calculate annual_additions based on the fair_market_value of the shares released from suspense the method of calculating annual_additions is not specifically prescribed by the regulations however sec_54_4975-11 of the regulations does provide that annual_additions may be calculated with respect to either employer contributions used to repay the exempt loan or to the securities allocated to participants therefore with respect to ruling_request one we conclude that the determination of annual_additions on the basis of the fair_market_value of the shares released from suspense will not cause plan x to fail to meet the requirements of sec_401 and sec_415 with respect to ruling_request two code sec_404 sets for the the rules governing the employer’s deduction for contributions to a qualified employer’s plan sec_404 provides generally that contributions paid_by an employer to or under a stock bonus pension profit-sharing or annuity plan if otherwise deductible are deductible under sec_404 subject_to various limitations sec_404 of the code provides under subparagraph a that if contributions are paid into a_trust which forms part of an esop and such contributions are on or before the time prescribed in paragraph applied by the plan to the repayment of the principal of a loan incurred for the purpose of acquiring qualifying employer_securities such contributions shall be deductible under this paragraph for the taxable_year determined under paragraph the amount deductible shall not exceed percent of the compensation_otherwise_paid_or_accrued during the taxable_year to the employees under such esop subparagraph b provides that if contributions are made to an esop and such contributions are applied by the plan to the tepayment of interest on a loan incurred for the purpose of acquiring qualifying employer_securities such contributions shall be deductible for the taxable_year with respect to which such contributions are made as determined under paragraph in this case cash contributions to plan x will be applied by plan x toward repayment of the principal and interest of a loan incurred for the purpose of acquiring qualifying employer_securities sec_404 does not limit the deduction of such contributions to those situations where the annual_additions under sec_415 are based upon the employer’s contributions to the esop as opposed to the fair_market_value stock released from the plan’s suspense_account pu page thus with respect to ruling_request two we conclude that the calculation of annual_additions based on the current fair_market_value of shares released from the plan x suspense_account will not affect company m’s deduction under code sec_404 for cash contributions to plan x the above ruling is based on the assumptions that plan x is qualified under code sec_401 and sec_4975 and that its related trust is tax-exempt under code sec_501 at all relevant times in accordance with a power_of_attorney on file with this office a copy of this ruling is being sent to each of your authorized representatives sincerely yours frances v sloan chief employee_plans technical branch enclosures notice of intention to disclose deleted copy of letter ce
